Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed Sept. 24, 2019, May 21, 2020, and April 22, 2021 are acknowledged and have been considered.
Drawings
The drawings are objected to because numerous reference numerals are associated with different elements across the various figures. For example: in figure 1, numerals 12 and 13 are directed to the gear body and ring, whereas in figure 2 the same numerals appear to be directed to the two halves of the gearbox; similarly, in figure 2, numeral 16 appears to be directed to a face of the gear box, while in figure 4 it appears to be directed to the plane associated with the two mating faces of the gearbox, further, in figure 1, numeral 14 appears to be directed to one part of the gear box, while in figure 4 it appears to be directed to the plane associated with the mating faces of the gearbox. This has been an exemplary listing, and not an exhaustive one. The correspondence of the reference numerals to the same elements in all drawings should be reviewed by applicant and corrected in a manner which is consistent with the specification. No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The disclosure is objected to because of the following informalities: on page 5, line 12, it appears as though “archived” should be –achieved--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 4, the reference to “an axial direction” is confusing in association with the recitation of the output shaft, to the extent that it is not clear whether the associated axial direction is intended to be linked to the shaft, or some other axis. In claim 1, line 13, the recitation “an output gear” is confusing in that “at least one output gear” is already recited in claim 1, line 7, resultantly, it is not clear whether the later-recited output gear is a reference to the earlier recited one, or intended to refer to a further output gear (see a similar condition in claim 9, line 2, and a further recitation of “an output gear”). Similarly, in claim 3, lines 1-2 and claim 4, lines 1-2, the recitation “a first and a second electric motor” is also confusing in view of the first and second electric motor already recited in claim 1, line 9. In claim 11, lines 1-2, the recitation “wherein a first and a second gear ring … are arranged…” is confusing in that at least one ring gear is already recited (see claim 10,  line 2), and it is not clear whether the “first and second gear ring” are further rings (or gears), or intended to refer to the at least one ring gear already recited. In claim 13, line 2 “in the range of 10” is confusing in that the limits of this range are not clear (i.e., what values above or below 10 are included in “the range”?); in claim 15, 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquini et al. (EP 1,031,452, cited by applicant). Pasquini et al. teach a vehicle in the form of a truck with a drive system adapted to be used in the truck, including a gear box (5) in a housing (6) having a symmetrical shape, an output section (portion connecting gear 12 and cardan shaft 13, inwardly on the housing with respect to 27a and 26b), at least one output gear (12) arranged inside the gear box housing, at least a first and second electric motor (8, 9), attached to the housing of the gearbox (figure 2) and forming a “team of electric motors”, each electric motor including a drive shaft (¶0011) extending parallel to an axial direction and interconnected by an input gear (10) to “an output gear” (e.g., 12, through 11), the first and second motor arranged on a same longitudinal side of the housing to form a pair of electric motors, the motors arranged on opposite lateral sides of the housing to form a pair of electric motors, the motors respectively arranged along their respective drive shafts, the motor pair arranged with mirror symmetry with respect to a plane perpendicular to the axial direction, and/or a plane perpendicular to the lateral direction (figure 3), the motor gearing being smaller than an intermediate gearing (11) and the output gearing (12), by an undisclosed ratio, the housing characterized by having an axial dimension (e.g., thickness in figures 2 or 3) being less than the lateral direction (e.g., left-right in figure 5) or vertical direction (e.g., up-down in figure 5).
As regards the output section being a ‘shaft’, to the extent that it would be necessary to transfer the motive force delivered to gear 12 from the motor drives out to the shafts connected to the universal joints 27a and 26b it is initially understood that the portion of the structure necessarily performing this connection can be interpreted as being a shaft. Pasquini et al. at claim 3 also appears to imply the provision of a shaft protruding from 
As regards claim 2, the reference to Pasquini et al. does not expressly teach the use of torque control, however controlling the torque of a drive motor for a vehicle is notoriously old and well known to provide a control for the output torque of a drive motor to ensure that a desired drive output is achieved (e.g., by controlling drive current), and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the motors as being torque controlled so that it is possible to control the drive power for the vehicle. As further regards claim 8, and the provision of the operation of the motors with the same torque, Initially the reference to Pasquini does not teach that the motors are rated differently, and as such, in order to prevent one overrunning the other, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to operate the motors at the same torque to ensure that one motor does not attempt to over-run the other, and/or so that one motor does not draw a greater current than the other, a running of the motors at the same torque providing an even torque distribution and preventing jamming or un-even force distribution associated with one of the motors operating at a substantially different torque level than the other. 
As regards claim 5, the reference to Pasquini et al., while teaching motors with output shafts, does not specifically describe the motors as being “coaxial with respect to their drive shafts”. As best this limitation is interpreted, it is well known to provide a motor with an external casing which is cylindrical and which shares its casing center axis with that of the shaft connected to the rotor, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the motors taught by Pasquini et al. as having casings which are cylindrical and which share a central axis with the output shaft for the purpose of allowing the motors to be 
As regards claim 13, while Pasquini et al. teach the motor gearing being smaller than an intermediate gearing (11) and the output gearing (12), by an undisclosed ratio, the reference does not specifically teach the ratio being “in the range of 10”. It is well understood to provide a speed step-down gearing for commonly used electric motors so as to allow the use of the motor in a beneficial torque-speed region, and it is also well held to be within the skill of the ordinary practitioner to adjust a parameter which is already taught in general terms for the purpose of optimization. Pasquini et al. already teach a step-down gearing, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the step-down ratio as being “in the range of 10” for the purpose of allowing a motor with a most-efficient speed-torque curve that is associated with a higher rotational speed to be used in driving the vehicle. 

Claims 1-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miehle et al. (DE 10 2017 214 745, cited by applicant). Miehle et al. teach a drive train which is capable of being used with an electric truck or other electric vehicles, including a transmission (4) with a housing (not separately referenced, surrounding 2c, 3c, 4b, 5, 6c, 7c), including an output shaft (4a) extending in an axial direction across a wall of the housing and capable of powering a further drive shaft, at least one output gear (4b) inside the gearbox housing on the output shaft (4a), at least first and second electric motors (2, 3) with respective drive shafts (2b, 3b) and gears (2c, 3c) connected to the output gear (4b), first and second motors of the motor ‘team’ being arranged on the same longitudinal side of the housing forming a pair of motors, first and second motors being arranged on opposite lateral sides of the housing forming a pair of motors, the motors being coaxial with their respective drive shafts (i.e., A1, A2), the team of motors comprising four electric motors comprising two pairs (additional motor pair: 6, 7), at least one pair of motors being mirror-symmetric with respect to one or more of a plane .
The reference to Miehle et al. is discussed above and while teaching a plural motor and gearing arrangement, does not positively illustrate the output connecting to a cardan shaft. To the extent that a cardan shaft is well known as a drive transmission device, and the arrangement of Miehle et al. is intended to use in driving a vehicle, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the output shaft as specifically connecting to a cardan shaft at an end of the output shaft for the well understood purpose of ensuring that the drive force generated by the motors is transmitted to an output driving element such as a wheel, in order to ensure that the vehicle is capable of movement.  
As regards claim 2, the reference to Miehle et al. does not expressly teach the use of torque control, however controlling the torque of a drive motor for a vehicle is notoriously old and well known to provide a control for the output torque of a drive motor to ensure that a desired drive output is achieved (e.g., by controlling drive current), and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the motors as being torque controlled so that it is possible to control the drive power for the vehicle. As further regards claim 8, and the provision of the operation of the motors with the same torque, Initially the reference to Miehle does not teach that the motors are rated differently, and as such, in order to prevent one overrunning the other, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to operate the motors at the same torque to ensure that one motor does not attempt to over-run the other, and/or so that one motor does not draw a greater current than the other, a running of the motors at the same torque providing an even torque distribution and preventing jamming or un-even force distribution associated with one of the motors operating at a substantially different torque level than the other. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquini et al. in view of Falk et al. (US 2,038,509). The reference to Pasquini et al. is discussed above, and while teaching an output gear, does not specifically teach that the gear includes a disc shaped gear body and at least one ring gear detachably connected, and/or “wherein a first and a second gear ring” are provided back-to-back, the gear body and output shaft being integrally formed. Falk et al. teach that it is long- known to provide a gear wheel as including a disc shaped body (14, 15) integrated with a shaft (22) once constructed or formed, the gearing including first and second gear rings (10) arranged back-to-back. It would have been obvious to one of ordinary skill in .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquini et al. in view of Lutz (US 5,679,087). The reference to Pasquini et al., while teaching a gear box of generally symmetric design and shape, does not specifically teach that it is made from a front and rear part which are substantially identical and interconnected along a separation plane perpendicular to the axial direction, with one of the front or rear parts extending perpendicular to the axial direction and including a cooling means in the housing wall. Lutz teaches that in providing a housing for a drive system that it is well known to provide the housing as being made from two substantially identical components (1) connected to one another along a separation plane (border between two elements 1) which is approximately centered along a central axis, and which plane is essentially perpendicular to the axial direction (e.g., axis 8), at least one wall including a cooling means connection (27). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the housing as initially taught by Pasquini et al. as being made from two essentially identical halves which separate along a parting plane perpendicular to the axial direction, at least one wall including a cooling means, as taught by Lutz, for the purpose of (a) allowing the housing to be assembled or disassembled in order to gain access to the interior (e.g., for assembling and/or subsequent maintenance) and/or (b) allowing the use of substantially the same components for both halves, reducing manufacturing and stocking costs. 
As further regards claim 15, while the reference to Pasquini et al. does not specify a mounting flange for each motor, it is very well understood that a mounting structure .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rowlett, Whitford, Franz, Jr, et al., Imai et al. teach long-known torque control arrangements for motors; Travis, McCabria, Worden et al., Spaniel and Kovach et al. teach motor drive arrangements with plural motors acting on a common gear wheel and/or drive shaft.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616